                                                                                                                      Case 8:19-cv-00458-DOC-ADS Document 60-1 Filed 07/01/19 Page 1 of 4 Page ID #:1168



                                                                                                                        1 Matthew A. Newboles (SBN 167,196)
                                                                                                                          Gregory K. Clarkson (SBN 298,712)
                                                                                                                        2 STETINA BRUNDA GARRED & BRUCKER
                                                                                                                        3 75 Enterprise, Suite 250
                                                                                                                          Aliso Viejo, California 92656
                                                                                                                        4 mnewboles@stetinalaw.com
                                                                                                                        5 gclarkson@stetinalaw.com
                                                                                                                          Tel: (949) 855-1246
                                                                                                                        6
                                                                                                                        7 Attorneys for Defendants
                                                                                                                          St. Paul Brands, Inc., Advanced Pharmaceutical
                                                                                                                        8 Services, Inc., A Q Pharmaceuticals, Inc., Dennis
                                                                                                                        9 Nguyen-Duy Ngo, Jimmy Ngo, Mailan Nguyen,
STETINA BRUNDA GARRED & BRUCKER




                                                                                                                          Trang D. Nguyen a/k/a Tracy Nguyen
                                                                  PHONE: (949) 855-1246; FACSI MILE: (949) 855-6371




                                                                                                                       10
                                  ALISO VIEJO, CALIFORNIA 92656




                                                                                                                       11
                                     75 ENTERPRISE, SUITE 250




                                                                                                                                                     UNITED STATES DISTRICT COURT
                                                                                                                       12
                                                                                                                       13                          CENTRAL DISTRICT OF CALIFORNIA
                                                                                                                       14                                       SOUTHERN DIVISION
                                                                                                                       15
                                                                                                                       16 Rousselot B.V.,                                    Case No. 8:19-cv-00458-DOC-ADS
                                                                                                                       17
                                                                                                                                                   Plaintiff,                Hon. David O. Carter
                                                                                                                       18 v.
                                                                                                                       19                                                    SUPPLEMENTAL DECLARATION
                                                                                                                            St. Paul Brands, Inc., Advanced                  OF JIMMY NGO IN SUPPORT OF
                                                                                                                       20   Pharmaceutical Services, Inc., A Q               MOTION TO DISMISS
                                                                                                                       21   Pharmaceuticals, Inc., Cong ty co phan
                                                                                                                            duoc pham Eco doing business as “ECO
                                                                                                                       22   PHARMA JOINT STOCK COMPANY                       Date: July 15, 2019
                                                                                                                       23   (VIETNAM), Dennis Nguyen-duy Ngo,                Time: 8:30 a.m.
                                                                                                                            Jimmy Ngo, Mailan Nguyen, Trang D.               Courtroom: 9D
                                                                                                                       24   Nguyen a/k/a Tracy Nguyen,
                                                                                                                       25
                                                                                                                                                   Defendants.
                                                                                                                       26
                                                                                                                       27
                                                                                                                       28

                                                                                                                                 CASE NO. 8:19-CV-00458-DOC-ADS                 1
                                                                                                                                 SUPPLEMENTAL DECLARATION OF JIMMY NGO IN SUPPORT OF MOTION TO DISMISS
                                                                                                                      Case 8:19-cv-00458-DOC-ADS Document 60-1 Filed 07/01/19 Page 2 of 4 Page ID #:1169



                                                                                                                        1 I, Jimmy Ngo, declare as follows:
                                                                                                                        2         1.     I am one of the named Defendants in this matter, and I am the President and
                                                                                                                        3 Secretary of St. Paul Brands, Inc., another of the named Defendants in this matter.
                                                                                                                        4         2.     At paragraph 42 of Plaintiff’s First Amended Complaint and at page 4 of
                                                                                                                        5 Plaintiff’s Opposition Brief, Plaintiff has included a screenshot purporting to originate
                                                                                                                        6 from the website http://ecopharma.com.vn/.
                                                                                                                        7         3.     The screenshot that appears at paragraph 42 of Plaintiff’s First Amended
                                                                                                                        8 Complaint and at page 4 of Plaintiff’s Opposition Brief appears to originate from the
                                                                                                                        9 URL https://ecogreen.com.vn/index.php? route =jexmax- 15.html& ga=2.126785293.
STETINA BRUNDA GARRED & BRUCKER


                                                                  PHONE: (949) 855-1246; FACSI MILE: (949) 855-6371




                                                                                                                       10 1694698491.1550694007-576150897.1549302833.                     The actual website, however, is
                                  ALISO VIEJO, CALIFORNIA 92656




                                                                                                                       11 entirely in the Vietnamese language. The screenshot provided by Plaintiff is not of the
                                     75 ENTERPRISE, SUITE 250




                                                                                                                       12 original website, and appears to have been generated by Plaintiff via use of a third party
                                                                                                                       13 machine translation tool. I have attached a true and correct copy of this page of the
                                                                                                                       14 website as it actually appears at the URL https://ecogreen.com.vn/index.php? route
                                                                                                                       15 =jexmax-15.html& ga=2.126785293.1694698491.1550694007-576150897.154930283
                                                                                                                       16 3 at Exhibit D.
                                                                                                                       17         4.     The URL https://ecogreen.com.vn/index.php? route =jexmax-15.html&
                                                                                                                       18 ga=2.126785293.1694698491.1550694007-576150897.1549302833 appears to navigate
                                                                                                                       19 to the same URL as https://ecogreen.com.vn/jexmax-15.html webpage.
                                                                                                                       20         5.     On the https://ecogreen.com.vn/jexmax-15.html webpage is a section called
                                                                                                                       21 “Giao Hàng – Thanh Toàn.” When translated to English via a third party machine
                                                                                                                       22 translation tool, this translates to “Delivery – Payment.” A visitor who clicks on this
                                                                                                                       23 section is informed that the only delivery options are either to “Ho Minh City and Hanoi”,
                                                                                                                       24 or “the remaining provinces and cities nationwide.” A machine translated copy of this
                                                                                                                       25 portion of the website into English is attached hereto at Exhibit E.
                                                                                                                       26         6.     The website referred to by Plaintiff also includes a Vietnamese-language
                                                                                                                       27 “FAQ” (Frequently Asked Questions) section at the URL https://ecogreen.com.vn/cham-
                                                                                                                       28 soc-khach-hang.html. I have attached a true and correct copy of this webpage as it

                                                                                                                                 CASE NO. 8:19-CV-00458-DOC-ADS                 2
                                                                                                                                 SUPPLEMENTAL DECLARATION OF JIMMY NGO IN SUPPORT OF MOTION TO DISMISS
                                                                                                                      Case 8:19-cv-00458-DOC-ADS Document 60-1 Filed 07/01/19 Page 3 of 4 Page ID #:1170



                                                                                                                        1 appears on Eco Pharma’s website at Exhibit F.
                                                                                                                        2         7.     The Vietnamese-language FAQ section at https://ecogreen.com.vn/cham-
                                                                                                                        3 soc-khach-hang.html includes the question “Sản phẩm của Ecogreen có vận chuyển ra
                                                                                                                        4 nước ngoài không?” A visitor who clicks on this question is informed that “Hiện tại công
                                                                                                                        5 ty chúng tôi chỉ áp dụng dịch vụ giao hàng trong nước. Vui lòng theo dõi thông tin trên
                                                                                                                        6 website Ecogreen của chúng tôi để biết thông tin khi sản phẩm được vận chuyển ra nước
                                                                                                                        7 ngoài.” When translated to English via a third party machine translation tool, this
                                                                                                                        8 question translates to “Does Ecogreen products ship abroad?” and the answer translates
                                                                                                                        9 to “Currently our company only applies domestic delivery service. Please track the
STETINA BRUNDA GARRED & BRUCKER


                                                                  PHONE: (949) 855-1246; FACSI MILE: (949) 855-6371




                                                                                                                       10 information on our Ecogreen website for information when the product is shipped
                                  ALISO VIEJO, CALIFORNIA 92656




                                                                                                                       11 overseas.” A machine translated copy into English of this FAQ section of Eco Pharma’s
                                     75 ENTERPRISE, SUITE 250




                                                                                                                       12 website is attached hereto as Exhibit G.
                                                                                                                       13
                                                                                                                       14 I declare under penalty of perjury under the laws of the State of California that the
                                                                                                                       15 foregoing is true and correct and that this Declaration was executed on July 1, 2019 in
                                                                                                                       16 Garden Grove, California.
                                                                                                                       17
                                                                                                                                                                     ___ __ _____________
                                                                                                                       18                                            Jimmy Ngo
                                                                                                                       19                                            Declarant
                                                                                                                       20
                                                                                                                       21
                                                                                                                       22
                                                                                                                       23
                                                                                                                       24
                                                                                                                       25
                                                                                                                       26
                                                                                                                       27
                                                                                                                       28

                                                                                                                                 CASE NO. 8:19-CV-00458-DOC-ADS                 3
                                                                                                                                 SUPPLEMENTAL DECLARATION OF JIMMY NGO IN SUPPORT OF MOTION TO DISMISS
                                                                                                                      Case 8:19-cv-00458-DOC-ADS Document 60-1 Filed 07/01/19 Page 4 of 4 Page ID #:1171



                                                                                                                        1                                   CERTIFICATE OF SERVICE
                                                                                                                        2          The undersigned hereby certifies that all counsel of record who are deemed to have
                                                                                                                        3 consented to electronic service are being served with this document via the Court’s
                                                                                                                        4 CM/ECF system on July 1, 2019.
                                                                                                                        5
                                                                                                                        6
                                                                                                                                                                                  /s/Gregory K. Clarkson
                                                                                                                        7                                                         Gregory K. Clarkson
                                                                                                                        8
                                                                                                                        9
STETINA BRUNDA GARRED & BRUCKER


                                                                  PHONE: (949) 855-1246; FACSI MILE: (949) 855-6371




                                                                                                                       10
                                  ALISO VIEJO, CALIFORNIA 92656




                                                                                                                       11
                                     75 ENTERPRISE, SUITE 250




                                                                                                                       12
                                                                                                                       13
                                                                                                                       14
                                                                                                                       15
                                                                                                                       16
                                                                                                                       17
                                                                                                                       18
                                                                                                                       19
                                                                                                                       20
                                                                                                                       21
                                                                                                                       22
                                                                                                                       23
                                                                                                                       24
                                                                                                                       25
                                                                                                                       26
                                                                                                                       27
                                                                                                                       28

                                                                                                                             SUPPLEMENTAL DECLARATION OF JIMMY NGO IN SUPPORT OF MOTION TO DISMISS
